United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Livonia, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-98
Issued: April 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 18, 2013 appellant, through her attorney, filed a timely appeal from an
October 4, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a right hip injury in
the performance of duty on February 5, 2011.
FACTUAL HISTORY
On February 13, 2012 appellant, then a 46-year-old city letter carrier, filed an
occupational disease claim (Form CA-2) alleging an injury to her right hip in the performance of
duty. She noted that her injury was due to a slip on ice and snow while delivering her route in
1

5 U.S.C. § 8101 et seq.

the winter of 2010. Appellant became aware of her condition and first realized its connection to
her federal employment on October 26, 2011. She did not file her claim within 30 days because
she had a right hip arthroscopy on January 20, 2012 to confirm her diagnosis. Appellant first
reported her condition to her supervisor on February 10, 2012, having stopped work on
January 20, 2012.
By letter dated February 13, 2012, the employing establishment controverted appellant’s
claim. It noted that she had not given any notice that she sustained a work-related injury during
the time frame stated in her claim or filed a claim until a year after the injury. The employing
establishment asserted that appellant could not provide a date or location for her injury. It
submitted e-mails from coworkers stating that she had not informed them of slipping on ice and
snow. The employing establishment noted that appellant had waited until after having surgery to
file her claim and that she had preexisting conditions.
In a statement dated February 7, 2012, appellant noted that her right hip pain began in the
winter of 2010. She stated that her injury occurred when she slipped, but did not fall, on snow
and ice. Appellant received several epidural injections from December 2010 through
February 2011, which did not provide relief. She explained that she underwent hip surgery after
a physician diagnosed a tear of the right hip ball joint.
On January 26, 2012 Dr. Philip T. Schmitt, a Board-certified orthopedic surgeon,
diagnosed appellant with right hip atrophy. He noted that she would be disabled from work for
the next six weeks.
By letter dated February 27, 2012, OWCP requested additional factual and medical
evidence from appellant. It noted that she had not substantiated the factual elements of her claim
and that the medical evidence was also insufficient. OWCP afforded appellant 30 days to submit
additional evidence and respond to its inquiries.
In a report dated April 5, 2011, Dr. Peter Moorton, a Board-certified radiologist and
osteopath, stated his impression of a right posterior paracentral protrusion at the L3-4 level with
mild effacement of the exiting L3 root on the right; a left posterior paracentral protrusion with
mild effacement of the left S1 root; and a probable hemagloma of bone at the L5 level, which
appeared stable.
On April 13, 2011 Dr. Surinder Mendiratta, a Board-certified internist, stated that
appellant was unable to work that day due to lower back pain and that she could return to work
the next day. On October 5, 2011 he stated that she was unable to work that day due to right hip
pain but could return to work the next day.
On September 15, 2011 Dr. Yash K. Shah, a Board-certified radiologist, examined
appellant’s hip and sacroiliac joints by x-ray. He noted no acute fracture or dislocation, stating
that the sacroiliac and hip joints were well maintained. Dr. Shah stated that he saw small
calcifications in the pelvis, likely representing phleboliths.
In a surgical report dated January 24, 2012, Dr. Schmitt performed a right hip
arthroscopy; debridement of the labrum; decompression and chondroplasty of the acetabulum;
and chondroplasty of the femoral head.
2

In a prescription slip dated February 29, 2012, Dr. Schmitt recommended that appellant
attend physical therapy two to three times a week for four weeks. He stated his diagnosis as
“right hip atrophy after scope.” Dr. Schmitt also noted that appellant would be disabled from
work until April 9, 2012.
In a letter dated March 21, 2012, Dr. Schmitt stated that appellant had undergone a hip
arthoscropy on January 20, 2012. Appellant was expected to return to work near the end of
April 2012. Dr. Schmitt noted that she had a slip, but not a fall, at work, which caused her to
twist her left hip. He stated that this incident may have accounted for appellant’s labral tear to
the left hip.
On March 23, 2012 appellant responded to OWCP’s inquiries. She stated that her injury
occurred on February 5, 2011, but she initially assumed the pain she experienced was due to her
preexisting condition, as the experience was similar. Appellant’s pain increased as time went on
and that she eventually sought medical treatment. She stated that she was currently in physical
therapy.
By decision dated May 17, 2012, OWCP denied appellant’s claim. It found that the
medical evidence was insufficient to support her claim, because she had not submitted a
physician’s rationalized medical opinion explaining how her right hip condition was causally
related.
On June 4, 2012 appellant requested a telephonic hearing before an OWCP hearing
representative. A hearing was held on October 17, 2012. At the hearing, appellant’s
representative contended that the injury could be characterized as both a traumatic injury relating
to a slip in February 2011 and as an occupational disease related to duties of her federal
employment. He stated that the former related to her labral tear, whereas the latter related to
fraying of the labral tear and chondromalacia. Appellant testified that she slipped in the winter
2010 and clarified that she was referring to the period from the beginning of winter in 2010 to
the end of winter in 2011. She clarified that there was only one slip on February 5, 2011 and
stated that nothing occurred to her in 2010 that caused an increase in her symptoms. Appellant
noted that she had reported the slip to her supervisor, but did not file a claim because she thought
it was merely an aggravation of her preexisting condition. She explained that she had nonworkrelated neck and back problems stemming from a car accident and work-related lower lumbar
strain. Appellant had been treated by nerve block injection three times per year and noted that
she had been diagnosed with tendinitis of the hip, which was treated by surgery in January 2012
and used sick and annual leave to cover time away from work. She first sought treatment for her
hip injury stemming from the February 5, 2011 incident on April 5, 2011. Appellant did not
inform her physician on that date about her slip, because she was visiting for treatment of her
back, not her hip.
In a report dated May 23, 2012, Dr. Schmitt noted that appellant sustained an injury at
work on February 5, 2011. He stated that to a high degree of medical certainty the incident
caused a labral right hip injury. Dr. Schmitt noted that appellant had no complaints of right hip
issues prior to the incident.

3

By letter dated November 1, 2012, Dr. Schmitt stated that appellant had a slip at work,
which caused her to twist her right hip. He reiterated that the incident caused a right hip labral
tear and resulted in her need for a right hip arthroscopy to a high degree of medical certainty.
On November 12, 2012 appellant’s supervisor stated that appellant had notified her of a
slip on February 5, 2011 requested forms for workers’ compensation and kept her aware of
medical appointments.
By decision dated January 7, 2013, the hearing representative affirmed the May 17, 2012
decision. She found that appellant did not establish an injury causally related to the February 5,
2011 work incident. The hearing representative determined that the claim should be treated as a
traumatic injury as appellant and her physician clearly related her right hip condition to a
traumatic on February 5, 2011.
On September 26, 2013 appellant, through her attorney, requested reconsideration of
OWCP’s January 7, 2013 decision. He cited to several Board decisions regarding causal
relationship in aggravation cases.
In a letter dated September 3, 2013, Dr. Schmitt stated that it was his opinion within a
reasonable degree of medical certainty that a twisting injury sustained at work by appellant on
December 1, 2010 was the cause of her arthritis of the right hip. He reviewed her medical
history and noted that she had exhibited physical findings consistent with arthritic changes to the
hip throughout her course of treatment.
By decision dated October 4, 2013, OWCP denied modification of the January 7, 2013
decision. It found that Dr. Schmitt’s September 3, 2013 letter was insufficient to establish
appellant’s claim, because it contained an incorrect date of the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty as alleged
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4

2

Id.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).

4

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.5
A claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.6 An award of
compensation may not be based on appellant s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
Appellant alleged that on February 5, 2011 she sustained a right hip injury in the
performance of duty due to a slip at work. OWCP found that the medical evidence of record was
insufficient to establish that her condition was causally related to this incident. The Board finds
that appellant failed to meet her burden of proof.
Appellant submitted reports from Dr. Schmitt pertaining to her right hip diagnoses. In a
letter dated March 21, 2012, Dr. Schmitt stated that she had a slip, but not a fall, at work, which
caused her to twist her left hip. He noted that this incident may have accounted for the labral tear
5

Id. See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

6

See Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

7

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

8

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 156 (2006); D’Wayne Avila, 57 ECAB
642, 649 (2006).
9

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

to appellant’s left hip. In a report dated May 23, 2012, Dr. Schmitt noted that she sustained an
injury at work on February 5, 2011. He stated that appellant had no issues with her right hip
prior to this incident and explained that this incident, to a high degree of medical certainty,
caused a labral right hip injury. By letter dated November 1, 2012, Dr. Schmitt stated that she
had a slip at work, which caused her to twist her right hip. He explained that this incident caused
a right hip labral tear and resulted in appellant’s need for a right hip arthroscopy to a high degree
of medical certainty.
Appellant must submit medical evidence with a rationalized opinion on the causal
relationship between a diagnosed condition and the identified employment factors. To establish
causal relationship, a physician must provide an opinion on whether the employment incident
described caused or contributed to claimant’s diagnosed medical condition and support that
opinion with medical reasoning to demonstrate that the conclusion reached is sound, logical and
rational.11 Dr. Schmitt provided a firm medical diagnosis but failed to provide sufficient
rationale explaining the causal relationship between the February 5, 2011 incident and
appellant’s right hip condition. In his May 23, 2012 report, he explained his opinion on causal
relationship by stating that she had no prior right hip issues. The Board had held that an opinion
that a condition is causally related because the employee was asymptomatic before the incident is
sufficient, without supporting rationale to establish causal relation.12 A physician must provide a
narrative description of what happened on the date of the claimed traumatic event so as to
determine whether he or she is relying on a proper history of injury.13 Medical conclusions
unsupported by rationale are of little probative value and are insufficient to satisfy the causal
relationship element of appellant’s burden of proof.14
A narrative description of the traumatic incident, accompanied by explanation as to how
the incident physiologically resulted in the claimed condition, must also be accompanied by an
accurate medical history.15 In this case, Dr. Schmitt provided conflicting dates of injury and
bodily members injured. His letter of March 21, 2012 referenced a left labral tear, whereas his
other reports diagnose a right labral tear. In a letter dated September 3, 2013, Dr. Schmitt stated
that it was his opinion that a twisting injury sustained at work by appellant on December 1, 2010
was the cause of her arthritis of the right hip. He reviewed her medical history and noted that she
had exhibited physical findings consistent with arthritic changes to the hip throughout her course
of treatment. This letter contains an inconsistent date of injury, as it states that the traumatic
incident occurred on December 1, 2010 contrary to appellant’s assertion that the traumatic
incident occurred on February 5, 2011. Medical conclusions based on inaccurate or incomplete
11

See also H.D., Docket No. 07-1026 (issued October 1, 2007); See John W. Montoya, 54 ECAB 306,
309 (2003).
12

See John F. Glynn, 53 ECAB 562 (2002).

13

See John W. Montoya, see supra note 11.

14

Ceferino L. Gonzalez, 32 ECAB 1591, 1594 (1981).

15

See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing factors that bear on the probative value
of medical opinions). See James A. Wyrick, 31 ECAB 1805, 1807 (1980) (the physician’s report was entitled to
little probative value because the history was both inaccurate and incomplete).

6

histories are of little probative value and are insufficient to satisfy her burden of proof for causal
relationship.16 Because appellant failed to submit a well-reasoned medical opinion from
Dr. Schmitt explaining how the incident that occurred on February 5, 2011 caused or contributed
to her right hip condition, his reports do not suffice to meet her burden of proof for the critical
element of causal relationship.
Appellant submitted reports from Drs. Moorton, Mendiratta, and Shah containing
diagnostic results and recommendations not to work. However, these reports did not contain
opinions as to the cause of her condition. Medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.17 As these reports contained no such opinion, they are not sufficient to meet
appellant’s burden of proof to establish that she sustained an employment-related injury.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s conditions became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.18 Causal relationship must be established by
rationalized medical opinion evidence and appellant did not submit such evidence.
OWCP advised appellant that it was her responsibility to provide a comprehensive
medical report describing her symptoms, test results, diagnoses, course of treatment and a
rationalized medical opinion regarding the cause of her condition. Appellant failed to submit
sufficient medical documentation in response to OWCP’s request. As there is no probative,
rationalized medical evidence addressing how her claimed right hip condition was caused or
aggravated by the February 5, 2011 employment incident, she has not met her burden of proof to
establish that she sustained an injury in the performance of duty.
On appeal, appellant’s attorney argues that OWCP’s decision was contrary to fact and
law. For the reasons stated above, the Board finds that appellant has not met her burden of
proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained a right hip condition
causally related to the February 5, 2011 employment incident.

16

Id.

17

See Michael E. Smith, 50 ECAB at 316 n.8 (1999).

18

See D.U., Docket No. 10-144 (issued July 27, 2010); D.I., 59 ECAB 158, 162 (2007).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 4, 2013 is affirmed.
Issued: April 15, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

